UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

_________________________________
                                  )
NICCOLA REED,                     )
                                  )
                 Plaintiff,       )
      v.                          )            Civil Action No. 14-2134 (KBJ)
                                  )
VINCENT GRAY, et al.,             )
                                  )
                 Defendants.      )
_________________________________ )


                             MEMORANDUM OPINION


      This matter is before the Court on the Motion to Dismiss Complaint (ECF No. 4)

filed on behalf of the U.S. Department of Housing and Urban Development and Defendant

Vincent Gray and the District of Columbia’s Motion to Dismiss the Complaint (ECF No.

6). The Court advised the plaintiff of her obligations under the Federal Rules of Civil

Procedure and the local rules of this Court to respond each motion.

      The Court’s December 24, 2014 Order (ECF No. 5) set January 23, 2015 as the

deadline for plaintiff’s response to the federal defendant’s motion, and the January 2,

2015 Order (ECF No. 7) set February 2, 2015 as the deadline for her response to the

District of Columbia defendants’ motion. Each Order warned plaintiff that, if she failed

to file a timely opposition, the Court would treat the motion as conceded. To date,

plaintiff has not filed an opposition to either motion, or requested more time to file an

opposition, or advised the Court of any change of address. The Court, therefore, will



                                           1
grant defendants’ motions as conceded and will dismiss this action. An Order is issued

separately.




Date: February 19, 2015                Ketanji Brown Jackson
                                       KETANJI BROWN JACKSON
                                       United States District Judge




                                          2